Citation Nr: 1224278	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-06 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for a low back disability.

The Veteran testified at an RO hearing in August 2008.  A copy of the hearing transcript has been associated with the claims file.

This matter was previously remanded by the Board for additional development in August 2009.  The Board subsequently denied the claim in May 2010.  In February 2011, the U.S. Court of Appeals for Veterans Claims (Court) remanded the case back to the Board pursuant to a Joint Motion for Remand filed by the parties.  The Board then remanded the claim for additional development in July 2011.  The case now returns for additional appellate review.


FINDING OF FACT

The Veteran's low back disability is not etiologically related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in May 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing a disability rating and effective date.  See Dingess.

The Veteran's service treatment records, private treatment records, VA authorized examination reports and opinions, lay statements, and hearing transcript have been associated with the claims file.  The Veteran also identified additional private treatment records that were no longer available.

The Board specifically notes that the Veteran was afforded a VA examination with respect to his disability, and that an additional VA opinion was obtained.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination and opinion obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's low back disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

C.  Evidence

In statements and testimony in support of his claim the Veteran asserted that he had a back disability as a result of injuries he sustained in basic training and while serving in Germany in 1952 or 1953.  He reported that he had been thrown across the back of a truck by the firing of a cannon training round.  He also stated he had back problems after service and first saw a doctor in 1954, but that the doctor was deceased and his records were unavailable.

The Veteran underwent an enlistment examination in November 1951.  No relevant abnormalities were noted.  Additional service treatment records show the Veteran complained of a backache upon standing any length of time on February 8, 1952.  The Veteran also had nocturia and an upper respiratory infection, as well as a fever of 101.2 degrees.  There was no report of a specific injury.  He was seen again on February 12 for back pain.  The treatment included oil of wintergreen and pain-relief medication.  There were no subsequent reports of pain, treatment, or diagnosis of a back disorder.  The Veteran's December 1953 separation examination revealed a normal clinical evaluation of the spine.

The Veteran underwent a VA examination in July 1959.  No significant abnormalities were noted in the musculoskeletal section of the examination report.

Private medical billing records indicate treatment for chiropractic manipulation and an X-ray examination of the lumbar spine in May 1998.  Additional records dated January 1999 reflect a diagnosis of lumbar disc degeneration.

Private treatment records dated September 2006 show diagnoses of subluxation of the lumbar spine, degenerative disc disease at L2 through S1, lumbar facet syndrome, and probable lumbar spinal stenosis.  Additional records dated November 2006 show the Veteran reported having back pain "for many years," but that it had worsened during the past 18 months.

In his December 2007 notice of disagreement, the Veteran stated that he had been treated for his condition at local hospitals during the 1980's and 1990's, but noted that those records were not available.  In a January 2008 statement, he reported being treated in 1978.

The Veteran submitted an August 2008 letter from Dr. D.A.S., who stated that the Veteran had chronic back pain which was likely related to the injury he received while in service in 1952.  An additional opinion, also dated August 2008, from J.M.T., D.C., stated that the Veteran was being treated for chronic low back pain that he developed as a result of a military injury.  Based on the Veteran's history of complaints, examination, and x-ray findings, it was in the realm of reasonable medical possibility that his current complaints were a direct result of this injury.

The Veteran testified at an RO hearing in August 2008.  He stated he initially injured his back during basic training, and was treated for this in February 1952.  He injured his back again while stationed in Germany around October or November of 1952.  He was in truck performing maneuvers.  The truck was in close proximity to a tank, which fired a 90mm gun.  The discharge caused the Veteran to be thrown from one side of the truck to the other.  He did not go on sick call for his injury.  Rather, he self-treated with medication on and off during service.  He first sought treatment after service in 1954.  

The Veteran was afforded a VA examination in November 2009.  The claims file was reviewed by the examiner, who noted the Veteran's back pain complaints in February 1952.  The Veteran attributed these complaints to carrying a heavy pack.  The Veteran also reported his truck injury during service.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed multilevel, extensive degenerative discogenic and facet disease throughout the lumbar spine, as well as dextro convex scoliotic curvature.  However, he concluded that these conditions were less likely than not related to service.  While the Veteran reported being jolted in a vehicle and carrying a heavy pack, he was on seen once in service for back pain, at which time he also had an upper respiratory infection and fever.  There were no other entries of back pain in service.  The examiner also noted records from 2006 in which the Veteran reported a 16-month history of back pain.  While there were additional private opinions which attributed the Veteran's back pain to service, no specific event was mentioned.  Without a definitive time or description of treatment of a specific injury during service, it was less likely than not that the Veteran's current low back disability was related to service.

An additional opinion from Dr. D.A.S. dated March 2010 stated that the Veteran had chronic back pain that was likely or not caused by military service.  

A supplemental VA opinion was obtained in September 2011.  The claims file was reviewed by the examiner, who concluded that the Veteran's back condition was less likely than not related to service.  While the November 2009 examiner did not specifically address the second complaint of back pain in February 1952, this examiner stated that consideration of that record made no difference to the diagnosis or opinion offered by that examiner, as there was still a gap of 45 years with no chronicity or care.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for a low back disability is not warranted.  The Veteran is currently diagnosed with degenerative disc disease, and service treatment records do show complaints of back pain during service in February 1952.  However, the overall weight of the evidence is against a finding of an etiological relationship between the current condition and service.

The Board notes that there are several opinions addressing the etiology of the Veteran's condition.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The August 2008 and March 2010 opinions from Dr. D.A.S., attribute the Veteran's chronic back pain to an injury in service.  However, no rationale or explanation is included as support for these conclusions.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, these opinions are afforded little probative value.

The August 2008 opinion of J.M.T. stated that it was in the realm of reasonable medical possibility that the Veteran's current complaints were a direct result of his reported injury in service.  This was based on the Veteran's history of complaints, examination, and x-ray findings.  However, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Therefore, this opinion is also afforded little probative weight.

In contrast, the VA opinions from November 2009 and September 2011 definitively stated that it was less likely than not that the Veteran's current condition was related to service.  These opinions were collectively based on a review of the claims file, including the Veteran's documented reports of back pain in service, as well as a history provided by the Veteran, and a physical examination.  The opinions were also supported by adequate bases.  Therefore, the Board finds them to have the greatest probative value in assessing the etiology of the Veteran's current low back condition.

The Board has considered the Veteran's own statements offered in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service low back disorders.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, while the Veteran has asserted that his disability is the result of carry a heavy pack and being thrown from one side of a vehicle to the other in service, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, service treatment records only reflect complaints of back pain in February 1952.  There were no additional complaints documented in service, and the Veteran's December 1953 separation examination was normal.  Moreover, no relevant abnormalities were reported or recorded during a July 1959 VA examination.  Finally, the Veteran reported being treated in 1954, but also stated that he was not treated again until at least 1978.  Collectively, these facts weigh heavily against the claim he now makes that he has had problems ever since service.  In sum, the Board finds that the Veteran's statements regarding continuity of symptomatology since service are less credible than the negative contemporaneous records.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The preponderance of the evidence is against finding that the Veteran has a low back disability etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


